 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                  Page 1 of 41 PageID 4465



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

STEVEN B. AUBREY and BRIAN E.                     §
VODICKA,                                          §
                                                  §
     Plaintiffs,                                  §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:19-CV-0056-B
                                                  §
ROBERT L. ERMATINGER, JR. and                     §
SCOTT ROBERT SAYERS,                              §
                                                  §
     Defendants.                                  §

                           MEMORANDUM OPINION AND ORDER

          Before the Court are Plaintiffs Steven Aubrey and Brian Vodicka’s Motion for Partial

Summary Judgment (Doc. 163) and Defendants Robert Ermatinger, Jr. and Scott Robert Sayers’s

Motion for Summary Judgment (Doc. 167). These cross-motions require the Court to determine

whether Ermatinger and Sayers are entitled to qualified immunity on Aubrey and Vodicka’s 42

U.S.C. § 1983 claims arising from Ermatinger and Sayers’s preparation of several search-warrant

affidavits and warrantless entry into Aubrey and Vodicka’s home.

          For the reasons explained below, Ermatinger and Sayers are entitled to qualified immunity

on the § 1983 claims premised on the search-warrant affidavits. However, genuine issues of material

fact exist regarding whether Ermatinger and Sayers are entitled to qualified immunity on the § 1983

claims premised upon their warrantless entry. Accordingly, the Court DENIES Aubrey and

Vodicka’s motion (Doc. 163) and GRANTS IN PART and DENIES IN PART Ermatinger and

Sayers’s motion (Doc. 167). Further, the Court OVERRULES all evidentiary objections presented

in the briefing as moot.

                                                 -1-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                     Page 2 of 41 PageID 4466



                                                   I.

                                          BACKGROUND

A.      Factual Background

        This is a dispute between former suspects in a murder investigation and the investigators

following their trail. The story begins on May 13, 2016, when firefighters responded to a reported

structure fire and found the burned remains of Dallas attorney Ira Tobolowsky in the garage of his

home. Doc. 169-1, Defs.’ App., 57. A responding arson investigator called Sayers, a homicide

detective at the Dallas Police Department, to the scene. Id. Sayers claims that upon arrival, he spoke

with Tobolowsky’s wife, who identified Aubrey and Vodicka as individuals who might have wanted

to kill Tobolowsky. Id. at 58. Tobolowsky, she explained, was involved in contentious litigation with

Aubrey and Vodicka. Id.1 Because the investigation was initially classified as an arson investigation,

arson investigators “took primary responsibility” and obtained two search warrants for Aubrey’s and

Vodicka’s cell-phone records from May 10, 2016, to May 16, 2016. Id. at 58; see id. at 1–3, 5–7.

        Subsequently, the investigation into Tobolowksy’s death was reclassified as a murder

investigation led by Ermatinger, another Dallas Police Department homicide detective, whom Sayers

assisted. Id. at 66. The arson investigators provided the cell-phone records obtained through the

search warrants, as well as the information they had learned thus far, to Ermatinger and Sayers. See

id. at 58–59, 66–67. Specifically, Ermatinger and Sayers state that they learned about a lawsuit

between Aubrey and his mother in which Tobolowsky represented Aubrey’s mother, id. at 58, 66,



        1
          Aubrey and Vodicka dispute whether Ms. Tobolowsky told Sayers this, but they have not cited any
competent summary-judgment evidence contradicting Sayers on this matter. See Doc. 178, Pls.’ Resp., 35
(citing to Aubrey’s and Vodicka’s declarations, which are not based on personal knowledge of Ms.
Tobolowsky’s conversation with Sayers).
                                                  -2-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 3 of 41 PageID 4467



which was later dismissed with prejudice, Doc. 179, Pls.’ App., 94, as well as a subsequent defamation

lawsuit filed by Tobolowsky against Aubrey and Vodicka. Doc. 169-1, Defs.’ App., 58, 66.

        Ermatinger and Sayers also state that during the investigation, they spoke with members of

Tobolowsky’s family, who confirmed the “contentious litigation” between Tobolowsky and Aubrey

and Vodicka. Id. at 59, 66–67. Tobolowsky’s family members, according to Ermatinger and Sayers,

explained that “Aubrey had made multiple references to ‘jihad’” during the lawsuit, and as a Jewish

family, Tobolowksy’s family (as well as Tobolowsky) believed these references constituted

“antisemitic threats to [Tobolowsky’s] safety and life.” Id. at 59, 67.2

        On May 18, 2016, Ermatinger and Sayers attended a hearing in the pending defamation

lawsuit in order to speak with Aubrey and Vodicka, but they did not appear. Doc. 169-1, Defs.’ App.,

67. After the hearing, Ermatinger could not locate Aubrey or Vodicka and received information from

the U.S. Marshal’s Service that “Aubrey’s credit card had been used at a truck stop in Belton, Texas,

a town roughly two hours south of Dallas.” Id. at 68. Additionally, Ermatinger found out that

Aubrey’s credit card was used to book a hotel room in Dallas “under the name of Alexandria Krot.”

Id. His investigative notes suggest that he received this information around 6:30 p.m. on May 18,

2016. Doc. 165, Pls.’ App., 30.

        Ermatinger and Sayers claim that based on the information they had received throughout the

investigation, they concluded that Aubrey and Vodicka “had a motive to harm Tobolowsky,”

“appeared to be deliberately avoiding the detectives,” and “may have information or involvement


        2
          Aubrey and Vodicka dispute whether the family members made these statements—they point out
that there is no evidence of “jihad” threats against Tobolowsky. But they do not point to any competent
summary-judgment evidence suggesting that Tobolowsky’s family members did not relay this to Ermatinger
and Sayers. See Doc. 178, Pls.’ Resp., 39–40 (citing to Aubrey’s and Vodicka’s declarations, which are not
based on personal knowledge of the conversation between Tobolowsky’s family members and detectives).
                                                   -3-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                  Page 4 of 41 PageID 4468



with the murder.” Doc. 169-1, Defs.’ App., 60, 68. Further, they suspected that Tobolowsky’s

murderer suffered burns, because the fire “occurred within a small, confined space in Tobolowsky’s

garage[.]” Id. In light of this suspicion, on May 18, 2016, Ermatinger applied for and obtained three

search warrants: two permitted detectives to search Aubrey’s and Vodicka’s bodies for injuries and

burns, and the other authorized a search of Aubrey and Vodicka’s residential apartment. Id.; see Doc.

165, Pls.’ App., 7–17. Ermatinger’s notes suggest he obtained the warrants around 9:00 p.m., and

thereafter, around 10:00 p.m., he found out that a woman named Alexandra Krot did indeed check

in to the hotel room booked with Aubrey’s credit card. Doc. 165, Pls.’ App., 30.

       The following day, detectives located Aubrey and Vodicka and executed the search warrants.

Doc. 169-1, Defs.’ App., 68. When the detectives conducted the search of Vodicka’s person,

Vodicka consented to an interview with Ermatinger, during which he explained that he and Aubrey

were a married couple that had been “together for twenty years[.]” Id. at 61, 68. Vodicka also stated

that he had acquired immunodeficiency syndrome (AIDS) and bipolar disorder, and that he spent

two weeks receiving in-patient treatment at a mental health facility. Id. Additionally, when

Ermatinger asked Vodicka about Aubrey’s previous “jihad” references, Vodicka stated that Aubrey

sent one email to his mother in 2009 that contained a “jihad” reference. Id. at 61, 69. Vodicka also

asserts that during the interview, he informed Ermatinger that Aubrey had a dermatologist’s

appointment “just hours after the fire and Tobolowsky’s death . . . .” Doc. 179, Pls.’ App., 124.

       About one week after the interview, Ermatinger and Sayers received information that there

were holes drilled in Tobolowsky’s fence “allow[ing] someone in the adjacent alley to watch the

Tobolowskys going to and from the garage without being seen[.]” Doc. 169-1, Defs.’ App., 61, 69.



                                                 -4-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                         Page 5 of 41 PageID 4469



Further, Ermatinger and Sayers claim that another detective “recalled seeing a drill and drill bits at

[Aubrey and Vodicka’s] apartment” during the May 19 search. Id.

          After receiving this information, Sayers applied for and executed four more search warrants:

another warrant to search Aubrey and Vodicka’s residential apartment; a warrant to search the

apartment Aubrey used for his massage business; and two warrants to obtain Aubrey’s and Vodicka’s

cell-phone records. Doc. 169-1, Defs.’ App., 21–24, 27–30, 33–35, 37–39.

          Sayers executed the two apartment searches on May 25, 2016. Id. at 61. Between these

searches and the first search of Aubrey and Vodicka’s residence, detectives seized three laptops. Id.

at 61–62. Sayers thus obtained another warrant to subject the seized laptops to forensic examination.

Id. at 41–44. Finally, on October 5, 2016, Sayers obtained a warrant requiring Google, Inc. to

produce data-location records associated with Aubrey and Vodicka’s Google accounts. Id. at 46–52.

In all, there are nine search warrants from the murder investigation relevant to this Order, which

are listed below:3

 Author               Date              Subject of Warrant                     Location in Doc. 169-1

 Ermatinger           5/18/2016         Aubrey’s Person                        8–10

 Ermatinger           5/18/2016         Vodicka’s Person                       12–14

 Ermatinger           5/18/2016         Aubrey and Vodicka’s Residence         15–17

 Sayers               5/25/2016         Aubrey and Vodicka’s Residence         21–24

 Sayers               5/25/2016         Aubrey’s Business Apartment            27–29

 Sayers               5/26/2016         Aubrey’s Cell Phone                    33–35

 Sayers               5/26/2016         Vodicka’s Cell Phone                   37–39



          3
          For the sake of brevity, the Court will discuss the content of the affidavits supporting these search
warrants, which Aubrey and Vodicka extensively contest, in its analysis.

                                                     -5-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                        Page 6 of 41 PageID 4470



 Sayers               5/31/2016         Three Laptops                        41–44

 Sayers               10/5/2016         Google’s Records                     46–55

          During the murder investigation, Dallas Police Department officers were investigating Aubrey

for an additional crime—prostitution. See Doc. 169-1, Defs.’ App., 70. In Ermatinger’s investigative

notes from October 13, 2016, he states that he received information suggesting that Aubrey was

offering prostitution services, rather than massage services, on a website. Doc. 179, Pls.’ App.,

107–08. According to the notes, Ermatinger relayed this information to another detective and

instructed the detective “to again check into the possibility that Aubrey is a male prostitute and[,]

if so[,] to make cases.” Id. at 108. The notes state that one week later, the detective contacted

Ermatinger and indicated that he was “working the case on [Aubrey] for Prostitution and expected

to arrest him at 2 pm.” Id. at 22. “Ermatinger requested he be informed that the arrest did occur.”

Id.

          Later that day, Aubrey was arrested on prostitution charges by an undercover officer, whom

he called “Ryan.” Doc. 121, Third Am. Compl., ¶¶ 224, 233 (51–52).4 Prior to the arrest, Aubrey

sent “Ryan” a text message, which had a 2:15 p.m. time stamp, indicating that he had parked at the

hotel where they were to meet. See Doc. 179, Pls.’ App., 88. Aubrey states in his declaration that

after parking, he unloaded his massage table, walked to the hotel room where he planned to meet

“Ryan,” and began unpacking the table. Id. at 175. He states that he set up the table and spoke with

“Ryan” about money for four-to-five minutes, at which point “Ryan” excused himself, and officers




          4
         Because the third amended complaint contains inconsistent paragraph numbering, the Court cites
the paragraphs to which it refers, followed by the page number where the paragraphs are found in parentheses.

                                                    -6-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                  Page 7 of 41 PageID 4471



arrested Aubrey. Id. Aubrey states the arrest occurred “at approximately 2:30 p.m.” Id. Ermatinger’s

investigative notes, on the other hand, state that Aubrey was arrested by 2:10 p.m. Id. at 22.

        At some point around the time of the arrest, Ermatinger and Sayers came to Aubrey and

Vodicka’s apartment. Id. at 157; Doc. 169-1, Defs.’ App., 71. Ermatinger and Sayers state that they

“decided to stop by . . . to let Vodicka know what had happened and make sure that Vodicka would

be safe and cared for in Aubrey’s absence.” Doc. 169-1, Defs.’ App., 63, 71. In Ermatinger’s and

Sayers’s declarations, each explains that—before their visit to Vodicka—they knew Vodicka took

“powerful medications” for his AIDS diagnosis that “often rendered [him] disoriented, physically

weak, and extremely fatigued.” Id. at 63, 70. Moreover, they state they knew “that Aubrey was

Vodicka’s (likely sole) caregiver,” meaning that due to Aubrey’s arrest, “Vodicka would have no

caregiver for an indefinite period of time” and “may need to make other health-related

arrangements.” Id. at 63, 70–71. Additionally, due to Vodicka’s previous interview, they both knew

that he was “diagnosed with bipolar disorder during two weeks of in-patient treatment at a mental

health facility.” Id. at 61, 68.

        However, in Ermatinger’s declaration, he claims that he and Sayers knew even more about

Vodicka’s mental health. Ermatinger states that they “had recently learned that in February and

March of 2016, Vodicka had suffered a psychotic episode with paranoia and suicidal ideation,” which

led to “a court order committing Vodicka” to a hospital for “inpatient psychiatric treatment.” Id. at

70. Additionally, he states that they knew Vodicka had bipolar disorder “with psychotic features”

and “had made prior suicide attempts[.]” Id. Lastly, he states that they knew that Vodicka’s “mental

health conditions were both chronic and acute, and were exacerbated by psychosocial stressors,” with

Aubrey’s arrest being one such potential stressor. Id.

                                                 -7-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                   Page 8 of 41 PageID 4472



       Upon arriving at the apartment, Ermatinger and Sayers state, they “knocked loudly on

Vodicka’s apartment door, identified [themselves,] and called his name for five to six minutes.” Id.

at 63, 71. When Vodicka did not answer the door, their “concern for Vodicka’s health and welfare

increased,” as they “believed [he] was probably inside the apartment[.]” Id. Sayers then retrieved a

key to the apartment from the apartment complex’s management while Ermatinger remained at the

door. Id. Thereafter, Ermatinger and Sayers entered the apartment “and loudly and repeatedly called

Vodicka’s name and identified [themselves.]” Id. They found Vodicka asleep in his bedroom. Id.;

Doc. 165, Pls.’ App., 192. Vodicka states that he awoke to find Ermatinger next to him “tapping

[his] leg,” Doc. 165, Pls.’ App., 192, while Ermatinger states that after attempting to wake Vodicka

“for at least a full minute,” he “grasped Vodicka’s foot and shook it until Vodicka eventually woke

up.” Doc. 169-1, Defs.’ App., 71.

       Ermatinger and Sayers claim that upon Vodicka’s awakening, they explained that Aubrey was

arrested, and they “asked Vodicka if he was okay” and “about [his] caregiving needs[.]” Id. at 63, 71.

This interaction, Ermatinger and Sayers state, “lasted only a short time[.]” Id.

       Aubrey and Vodicka’s submitted evidence paints a different picture of the exchange.

Specifically, Ermatinger’s investigative notes suggest that he and Sayers arrived at the apartment at

2:30 p.m. and left at 4:03 p.m. Doc. 179, Pls.’ App., 22–23. Further, the notes indicate that

Ermatinger and Sayers came “to interview [Vodicka] regarding the Tobowlosky case,” and “also” to

“make a welfare check on Vodicka since he had not been seen for about 5 days.” Id. at 22. Finally,

in Vodicka’s declaration, he states that “[n]either Ermatinger nor Sayers asked [him] about [his]

welfare or if [he] needed any kind of assistance or aid.” Doc. 165, Pls.’ App., 193.



                                                 -8-
 Case 3:19-cv-00056-B Document 186 Filed 12/07/20                       Page 9 of 41 PageID 4473



        Over four years have passed since these events, and detectives have not charged Aubrey,

Vodicka, or anyone else with the murder of Tobolowsky. Doc. 169-1, Defs.’ App., 71.

B.      Procedural Background5

        At this point, there are two sets of § 1983 claims against Ermatinger and Sayers: (1) claims

by Aubrey and Vodicka for the falsification of search-warrant affidavits; and (2) claims by Vodicka

for the warrantless entry. Doc. 121, Third Am., Compl., ¶¶ 333–45 (74–77), 346–50 (77–78). When

the Court denied Ermatinger’s and Sayers’s motions to dismiss these claims, it ordered limited

discovery on the issue of qualified immunity. Doc. 151, Mem. Op. & Order, 25. Upon the close of

discovery, Aubrey and Vodicka filed a motion for partial summary judgment (Doc. 163), seeking

summary judgment on their claims against Ermatinger. Likewise, Ermatinger and Sayers filed a

motion for summary judgment (Doc. 167), asserting they are entitled to qualified immunity on all

of the remaining claims. The Court has received all briefing on these motions, so they are now ripe

for review.

                                                    II.

                                         LEGAL STANDARD

        Courts must grant summary judgment “if there is no genuine dispute as to any material fact”

and the party bearing the burden of proof “is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A material fact is one that might affect the outcome of the suit under governing law, and

a fact issue is genuine if the evidence is such that a reasonable jury could return a verdict for the



        5
         The Court summarizes only the procedural background necessary for understanding this Order. For
a more detailed summary of this case, see the Court’s order on Ermatinger’s and Sayers’s motions to dismiss.
See Doc. 151, Mem. Op. & Order, 3–5.

                                                    -9-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                        Page 10 of 41 PageID 4474



non-moving party[.]” Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018)

(cleaned up). Typically, the summary-judgment movant bears the burden of proving that no genuine

issue of material fact exists. Latimer v. Smithkline & French Lab’ys, 919 F.2d 301, 303 (5th Cir. 1990)

(citation omitted).

        “However, a good-faith assertion of qualified immunity alters the usual summary[-]judgment

burden of proof, shifting it to the plaintiff to show that the defense is not available.” Ratliff v. Aransas

Cnty., 948 F.3d 281, 287 (5th Cir. 2020) (cleaned up). Thus, where qualified immunity is raised,

“[t]he plaintiff bears the burden of negating qualified immunity,” but the Court draws all inferences

in favor of the plaintiff. Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citation omitted).

        “[Q]ualified immunity insulates state officials from liability [under § 1983] to the extent that

the officials’ actions do not violate clearly established statutory or constitutional rights.” Trent v.

Wade (Trent I), 776 F.3d 368, 376–77 (5th Cir. 2015) (alterations incorporated) (citation and

quotation marks omitted).6 To defeat qualified immunity, the plaintiff must demonstrate: “(1) that

the official[s] violated a statutory or constitutional right, and (2) that the right was clearly

established at the time of the challenged conduct.” Id. at 377 (citation and quotation marks

omitted). Courts have discretion to determine which prong of the qualified immunity analysis to

address first. Id. (citations omitted).

        In sum, when the Court is considering the application of qualified immunity on summary

judgment, the burden is on the plaintiff to demonstrate a genuine dispute of material fact “as to



        6
          Under § 1983, a person acting “under color of any statute, ordinance, regulation, custom, or usage,
of any State” who violates another person’s constitutional rights is liable to the person whose rights he
violated.

                                                    -10-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                  Page 11 of 41 PageID 4475



whether the official’s allegedly wrongful conduct violated clearly established law.” McCoy v. Alamu,

950 F.3d 226, 230 (5th Cir. 2020) (citation omitted).

                                                III.

                                           ANALYSIS

         The Court first examines whether Ermatinger and Sayers committed a constitutional

violation by authoring the search-warrant affidavits. Because they did not, the Court grants

Ermatinger and Sayers qualified immunity on Aubrey and Vodicka’s claims premised on the

affidavits.

         Next, the Court addresses two new claims raised by Aubrey and Vodicka—that the

search-warrant affidavits at issue lacked probable cause as to Vodicka, and that Sayers relied upon

stale information in his affidavits. Because Aubrey and Vodicka failed to provide notice of these

claims in their operative complaint, the Court grants Ermatinger and Sayers summary judgment on

the claims.

         Thereafter, the Court turns to whether Sayers or Ermatinger violated Vodicka’s

constitutional rights by entering Aubrey and Vodicka’s home without a warrant. With respect to

both officers, the Court concludes the entry violated Vodicka’s Fourth Amendment rights.

Nevertheless, because there are genuine issues of material fact regarding whether each officer

violated clearly established law, the Court denies summary judgment on Vodicka’s warrantless-entry

claim.

         Finally, the Court addresses the parties’ evidentiary objections and overrules all of the

objections as moot.



                                               -11-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 12 of 41 PageID 4476



A.      Aubrey and Vodicka Do Not Raise a Genuine Issue of Material Fact as to Whether Ermatinger
        Deliberately or Recklessly Made False Statements in or Omitted Information from His
        Search-Warrant Affidavits.

        An officer violates the Fourth Amendment when: “(1) the [officer], in support of [a] warrant,

includes a ‘false statement knowingly and intentionally, or with reckless disregard for the truth’ and

(2) ‘the allegedly false statement is necessary to the finding of probable cause.’” Winfrey v. Rogers, 901

F.3d 483, 494 (5th Cir. 2018) (quoting Franks v. Delaware, 438 U.S. 154, 155–56 (1978)). “Likewise,

the intentional or reckless omission of material facts from a warrant application may amount to a

Fourth Amendment violation.” Kohler v. Englade, 470 F.3d 1104, 1113 (5th Cir. 2006) (emphasis

added) (citation omitted). Courts commonly refer to claims for both types of violations as “Franks

claim[s.]” See, e.g., Blake v. Lambert, 921 F.3d 215, 218 (5th Cir. 2019).

        To withstand summary judgment on a § 1983 claim premised on a Franks violation, “the

plaintiffs must demonstrate that a genuine issue of material fact exists as to whether the false

information contained in the affidavit was provided deliberately or with reckless disregard for the

truth.” Mason v. Lowndes Cnty. Sheriff’s Dep’t, 106 F. App’x 203, 206 (5th Cir. 2004) (citation

omitted); see United States v. Tomblin, 46 F.3d 1369, 1377 (5th Cir. 1995) (applying the same

standard to omissions). “To prove reckless disregard for the truth, [the plaintiff] must present

evidence that [the affiant] in fact entertained serious doubts as to the truth of the statement . . . .”

Hart v. O’Brien, 127 F.3d 424, 449 (5th Cir. 1997) (citations and quotation marks omitted),

abrogated on other grounds by Kalina v. Fletcher, 522 U.S. 118 (1997)).

        The burden is on the plaintiff “to make a substantial showing of deliberate falsity or reckless

disregard for the truth.” Mason, 106 F. App’x at 207 (citing Franks, 438 U.S. at 171). “To meet this

burden, the plaintiffs must make a ‘strong preliminary showing’ that the affiant made the

                                                  -12-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                          Page 13 of 41 PageID 4477



misstatement or omission ‘with the intent to mislead the magistrate.’” Id. at 206 (quoting Tomblin,

46 F.3d at 1377). The officer’s negligence is insufficient. Winfrey, 901 F.3d at 494 (citation omitted).

Only after the plaintiff makes this preliminary showing does a factfinder consider “whether probable

cause exists absent the false information . . . .” Mason, 106 F. App’x at 207 (citations omitted).

        Here, Aubrey and Vodicka do not create a genuine dispute of material fact regarding

Ermatinger’s deliberate or reckless inclusion of false statements or omission of material information.

Below, the Court analyzes each of Ermatinger’s alleged false statements and omissions.7

        1.       The “against his life” statement

        Aubrey and Vodicka allege that the following statement appearing in Ermatinger’s

search-warrant affidavit for the search of their residence was false: “It was aledged [sic] in the lawsuit

that Steven Aubrey threatened ‘Jihad’ the same words used to describe the wars brought by terrorists,

and against his life which was filed in court document number 15-08135 in the 14 Judicial district

court judge Eric Moye presiding.” Doc. 164, Pls.’ Mot., 10 (emphasis added) (quoting Doc. 169-1,

Defs.’ App., 16). Aubrey and Vodicka contend that this statement is false because the referenced

state-court case does not contain any “allegation that Aubrey threatened the life of Tobolowsky.”

Id. They assert that Ermatinger “should have searched for evidence” to substantiate the “jihad”

allegations. Doc. 178, Pls.’ Resp., 17. Further, to support their contention that Ermatinger


        7
           Aubrey and Vodicka allege several “false impression statements” that “may remain true,” but
nonetheless “contribute to a narrative about [them] that was not truthful.” See, e.g., Doc. 164, Pls.’ Mot., 2,
16. But Aubrey and Vodicka have not provided the Court with any legal authority suggesting that the
inclusion of truthful statements in an affidavit can give rise to a Franks violation. Rather, the Fifth Circuit
recognizes a Franks violation for the omission of facts that are “required to prevent technically true statements
in the affidavit from being misleading.” Tomblin, 46 F.3d at 1377 (citation omitted). Accordingly, for each
officer, the Court confines its inquiry to Aubrey and Vodicka’s allegations of misrepresentations and material
omissions.

                                                      -13-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 14 of 41 PageID 4478



intentionally included this false statement, Aubrey and Vodicka point out that Ermatinger included

the words “against his life” in one affidavit, but not in two others. Id. at 9; compare Doc. 169-1, Defs.’

App., 16, with id. at 8, 12.8

        As explained above, to survive summary judgment, Aubrey and Vodicka must “make a

substantial showing” that Ermatinger acted with “deliberate falsity or reckless disregard for the truth”

by including the words “against his life” in the affidavits. See Mason, 106 F. App’x at 207 (emphasis

added) (citation omitted). They have not done so.

        Though Aubrey and Vodicka rely upon Ermatinger’s selective use of the words “against his

life” as evidence that he knew the words were false, the Court disagrees with this inference. While

this selective inclusion may suggest Ermatinger intentionally included the words “against his life,”

it does not indicate that he intentionally included these words knowing they were false. Indeed,

Ermatinger explains in his declaration that when he met with Tobolowsky’s family members—who

are Jewish—they “confirmed that [Tobolowsky] had been involved in contentious litigation against

Aubrey and Vodicka for the past few years,” and that “they and [Tobolowsky] believed that Aubrey’s

references to jihad [during the litigation] were antisemitic threats to [Tobolowsky’s] safety and life.”

Doc. 169-1, Defs.’ App., 66–67. Further, the fact that Ermatinger included the words in some of the

affidavits but not others—when all of the affidavits were submitted to the same magistrate (and on

the same day)—suggests that he did not intend to mislead the magistrate. See Mason, 106 F. App’x

at 206 (citation omitted).


        8
         Aubrey and Vodicka also point out that Ermatinger included this statement even after interviewing
Vodicka, who stated that “Aubrey never used the term ‘jihad’ while [he] knew Tobolowksy.” Doc. 178, Pls.’
Resp., 11. This fact is irrelevant, however, because the falsity of the statement depends on whether
Tobolowsky made the allegations, not whether Aubrey actually threatened Tobolowsky’s life.

                                                  -14-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 15 of 41 PageID 4479



        Aside from Ermatinger’s selective use of the words “against his life,” Aubrey and Vodicka do

not offer any other evidence that Ermatinger stated this phrase with deliberate falsity or reckless

disregard for the truth. Thus, the Court holds that they have not demonstrated a Franks violation

premised upon the “against his life” statement.

        2.      The “family members” statement

        Next, Aubrey and Vodicka attack Ermatinger’s statement in one affidavit that “[f]amily

members advised detectives that complainant Tobolowsky felt threatened by Steve Aubrey because

of a lawsuit that complainant Tobolowsky won when he represented the mother of Steven Aubrey,

Betsy Aubrey.” Doc. 164, Pls.’ Mot., 12; see Doc. 169-1, Defs.’ App., 16. They contest the accuracy

of this statement with several arguments.

        First, Aubrey and Vodicka contend that Ermatinger failed to produce all his investigative

notes, and the remaining investigative notes, “[u]pon information and belief, . . . told a different story

that did not comport with the falsified affidavits.” Doc. 164, Pls.’ Mot., 12.

        As a preliminary matter, Ermatinger did not improperly withhold discovery. The Court

ordered Ermatinger and Sayers to explain whether any outstanding discovery remained after the

parties briefed their summary-judgment motions. Doc. 184, Order, 1. In response, Ermatinger and

Sayers filed a notice explaining that they “submitted all responsive materials within their

possession[,] custody[,] or control, subject to” certain objections and exceptions, which Aubrey and

Vodicka did not challenge. Doc. 185, Defs.’ Notice, 1–2. Accordingly, to the extent Aubrey and

Vodicka now seek to raise a discovery objection, the Court overrules it based on Ermatinger and

Sayers’s response.



                                                  -15-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 16 of 41 PageID 4480



        Moreover, Aubrey and Vodicka’s argument that other unidentified investigative notes would

contradict the affidavits is speculative at best. The possible existence of these contradictory notes is

not evidence that Ermatinger authored his affidavit with deliberate falsity or reckless disregard. Thus,

the Court rejects Aubrey and Vodicka’s first argument.

        Aubrey and Vodicka next contend the statement is false because Ermatinger’s produced

investigative notes do not corroborate it. Doc. 164, Pls.’ Mot., 13. But the mere fact that Ermatinger

failed to record this statement does not suggest that it is false—much less that Ermatinger included

the statement with deliberate falsity or reckless disregard for the truth.

        Third, Aubrey and Vodicka point out that Tobolowksy’s “family members gave interviews

many weeks after Tobolowsky’s death reporting that they had no idea who may have wanted to harm

Tobolowsky.” Id. at 14. This evidence—admissibility aside—does not create a fact issue as to whether

Tobolowsky’s family members told detectives that Tobolowsky felt threatened by Aubrey. Nor is it

relevant to Ermatinger’s state of mind when authoring the warrant affidavits.

        Finally, Aubrey and Vodicka suggest that the statement is false because Tobolowsky, in

representing Betsy Aubrey, had not “won” a lawsuit against them. Id. at 15. But as Ermatinger points

out, Aubrey and Vodicka’s own summary-judgment evidence reflects that a state court dismissed

Aubrey’s case against Betsy Aubrey with prejudice. Doc. 180, Defs.’ Reply, 13 (citing Doc. 179, Pls.’

App., 94). Accordingly, Aubrey and Vodicka have not provided any evidence that this portion of

the statement was false, nor that Ermatinger made the statement with deliberate falsity or reckless

disregard for the truth.

        In sum, Aubrey and Vodicka offer no evidence to support their contention that Ermatinger

made the above statement with deliberate falsity or reckless disregard—indeed, they have not even

                                                 -16-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 17 of 41 PageID 4481



created a fact issue as to the statement’s falsity. Thus, Ermatinger is entitled to qualified immunity

on Aubrey and Vodicka’s Franks claim premised on the “family members” statement.

        3.      The “whereabouts” omission

        Aubrey and Vodicka contend that Ermatinger’s affidavits painted a misleading picture that

Aubrey and Vodicka were hiding from the public because Ermatinger did not include “ample proof

that [they] were not hiding from public site [sic],” Doc. 164, Pls.’ Mot., 17, and he knew that they

had no burns on their bodies. Doc. 178, Pls.’ Resp., 20.

        According to Aubrey and Vodicka, Ermatinger was tracking their credit-card spending and

cell-phone location data, and in the days leading up to Ermatinger’s presentation of the affidavits at

issue, they “were out in public using their credit cards . . . .” Doc. 164, Pls.’ Mot., 17. As a result,

Aubrey and Vodicka assert that Ermatinger “knew [they] were going about their normal routine in

public” and created a false impression by stating that whoever “set [Tobolowsky] on fire . . . is hiding

from public site [sic] . . . .” Id. (quoting Doc. 165, Pls.’ App., 8). Additionally, Aubrey and Vodicka

assert that Ermatinger knew this statement was false because Vodicka, in an interview on May 19,

2016, told Ermatinger that “Aubrey had been to see his dermatologist . . . for a scheduled

appointment . . . just hours after the fire . . . .” Doc. 179, Pls.’ App., 124.

        Aubrey and Vodicka’s claim fails because they provide no evidence that Ermatinger omitted

information with deliberate falsity or with reckless disregard for the truth.

        As Ermatinger explains, the U.S. Marshal’s Service—not Ermatinger—was “periodically

receiving information from the credit card company and relaying that information to the detectives.”

Doc. 176, Def.’s Resp., 15 (citing Doc. 175-1, Def.’s App., 81). Further, in his declaration,

Ermatinger states that he “had not reviewed the voluminous records at the time [he] submitted his

                                                   -17-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 18 of 41 PageID 4482



[search-warrant] affidavits.” Id. (citing Doc. 175, Def.’s App., 81). With respect to the cell-phone

data, Ermatinger points out that it “provided no information about activity on May 17 or 18”—the

two days leading up to Ermatinger’s presentation of the affidavits at issue. Id. (citing Doc. 164, Pls.’

Mot., 17). Aubrey and Vodicka have not identified any evidence to dispute these facts.

        Moreover, even assuming Vodicka’s interview provided Ermatinger with knowledge that

Aubrey and Vodicka were not hiding or suffering from burns, this interview took place on May 19,

2016—the day after Ermatinger submitted his search-warrant affidavits. See Doc. 169-1, Defs.’ App.,

8–16 (showing Ermatinger executed his affidavits on May 18, 2016). Thus, Aubrey and Vodicka

have not created a fact issue as to whether Ermatinger omitted their whereabouts with deliberate

falsity or reckless disregard for the truth, and their Franks claim fails.

        4.      The “truck stop” statement

        Aubrey and Vodicka also attack Ermatinger’s statement in two of his affidavits that

“Detectives were notified by Steven Aubrey’s credit card company that Aubrey’s card was used at

a truck stop in Belton, Texas, which is approximately two hours south of Dallas.” Doc. 164, Pls.’

Mot., 19. They explain that “Aubrey never left Dallas and Ermatinger knew this was Vodicka’s credit

card.” Id. at 20. In support, they point out that in an interview following Ermatinger’s execution of

the affidavits, Ermatinger told Vodicka that he knew Vodicka had “stopped and got[ten] gas in

Belton.” Id. (quoting Video Ex.).

        This evidence falls short of Aubrey and Vodicka’s burden. Aubrey and Vodicka provide no

evidence to suggest that Ermatinger knew Aubrey did not go to Belton. On the contrary,

Ermatinger’s investigative notes state that “Aubrey/Vodicka are travelling [sic] from Belton toward

Dallas,” and “their credit card is being used at a truck stop in Belton, Tx.” Doc. 165, Pls.’ App., 34.

                                                  -18-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                     Page 19 of 41 PageID 4483



And Ermatinger stated in his declaration that the credit-card information relayed to him did not

include who used the credit card—it was limited to “where and when a credit card . . . [was] used[.]”

Doc. 175-1, Def.’s App., 81.

        Under these circumstances, Ermatinger’s reference to Vodicka’s use of the credit card in the

interview does not give rise to a substantial showing that Ermatinger acted with deliberate falsity or

reckless disregard for the truth when he stated that Aubrey used the credit card in Belton.

Accordingly, Ermatinger is entitled to qualified immunity on Aubrey and Vodicka’s Franks claim

based on the “truck stop” statement.

        5.      The “lawsuit” statement

        Aubrey and Vodicka contest Ermatinger’s statement in one of his affidavits that “[d]uring

the investigation[,] Detectives discovered that [Tobolowsky] was involved in a civil defamation

lawsuit with Steven Aubrey and his partner Brian Vodicka who was representing him.” Doc. 178,

Pls.’ Resp., 4 (quoting Doc. 169-1, Defs.’ App., 16). Aubrey and Vodicka claim that they both were

“party defendants,” and “Vodicka never represented Aubrey in [the] case.” Id. at 16.

        Again, Aubrey and Vodicka’s argument fails because they have not provided evidence that

Ermatinger made this misstatement with the requisite state of mind. Instead, they simply conclude

that “[t]his false statement was fabricated with reckless disregard for the truth . . . .” Id. Thus, they

have not created a fact issue regarding Ermatinger’s deliberate falsity or reckless disregard for the

truth, and their Franks claim fails.

        6.      The “hotel room” omission

        Finally, Aubrey and Vodicka claim “Ermatinger omitted significant information” from an

affidavit when he explained that Aubrey’s credit card was used to book a hotel room. Doc. 164, Pls.’

                                                  -19-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                     Page 20 of 41 PageID 4484



Mot., 24. Specifically, the affidavit stated that detectives received information that Aubrey’s credit

card was used to book a hotel room in Dallas under a woman’s name, but the affidavit did not

include the fact that “[t]he deployment unit knew that a woman, not [Aubrey and Vodicka],

checked in under the reservation . . . .” Id. (citing Doc. 165, Pls.’ App., 12, 21). However, Aubrey

and Vodicka have not pointed to any evidence that Ermatinger knew of the deployment unit’s

discovery before he submitted the affidavit. Indeed, Ermatinger’s investigative notes suggest that he

received this information after obtaining his search warrants. See Doc. 165, Pls.’ App., 30 (logging

the receipt of the search warrants at 9:00 pm and the receipt of the deployment unit’s information

at 10:00 pm). Thus, Aubrey and Vodicka fail to create a fact issue as to Ermatinger’s deliberate falsity

or reckless disregard, and their Franks claim based on the “hotel room” omission fails.

        In sum, Aubrey and Vodicka do not raise a genuine issue of material fact regarding whether

Ermatinger included any false information or omitted material information in his affidavits with

deliberate falsity or reckless disregard.9 Accordingly, the Court GRANTS summary judgment in

favor of Ermatinger on Aubrey and Vodicka’s Franks claims.

B.      Aubrey and Vodicka Do Not Create a Genuine Dispute of Material Fact as to Whether Sayers
        Deliberately or Recklessly Included False Statements in or Omitted Information from His
        Search-Warrant Affidavits.

        Aubrey and Vodicka do not raise a genuine dispute of material fact regarding Sayers’s

deliberate or reckless inclusion of false statements or omission of material information. The Court

addresses each alleged false statement or omission by Sayers below.




        9
         As a result, the Court need not consider whether each alleged misstatement and omission was
necessary for a finding of probable cause. See Winfrey, 901 F.3d at 494 (citation omitted).

                                                 -20-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 21 of 41 PageID 4485



        1.      The “against his life” statement

        Aubrey and Vodicka allege that Sayers, like Ermatinger, is liable for stating that Tobolowsky’s

lawsuit involved allegations of threats against Tobolowsky’s life. Doc. 178, Pls.’ Resp., 3; see supra

Section III.A.1.

        The Court disagrees. Aubrey and Vodicka do not provide any evidence that Sayers included

this statement with deliberate falsity or reckless disregard for the truth. Indeed, they appear to

concede this by stating “Sayers is just a copypaste guy and uses whatever Ermatinger has used so that

his verification stops at Ermatinger . . . .” Doc. 178, Pls.’ Resp., 12. This is an allegation of

negligence—not deliberate falsity or reckless disregard for the truth. Thus, Aubrey and Vodicka fail

to make a “substantial showing” of Sayers’s deliberate falsity or reckless disregard for the truth. See

Mason, 106 F. App’x at 207 (citation omitted). Consequently, their Franks claim based on the

“against his life” statement fails.

        2.      The “family members” statement

        Additionally, Aubrey and Vodicka seek to hold Sayers liable for stating, like Ermatinger, that

family members advised investigators that Tobolowsky won a lawsuit against Aubrey and felt

threatened by Aubrey. Doc. 178, Pls.’ Resp., 13; see supra Section III.A.2.

        With respect to Sayers’s state of mind in authoring this affidavit, Aubrey and Vodicka allege

only that “Sayers completely relied on Ermatinger’s false statements of fact . . . .” Doc. 178, Pls.’

Resp., 16. Aubrey and Vodicka do not point to any evidence that Sayers knew this statement was

false or “entertained serious doubts as to” its truth. See Hart, 127 F.3d at 449. Thus, they do not

create a genuine issue of material fact regarding Sayers’s state of mind with respect to the “family



                                                   -21-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 22 of 41 PageID 4486



members” statement, and Sayers is entitled to qualified immunity on the Franks claim premised on

this statement.

        3.        The “lawsuit” statement

        Aubrey and Vodicka also contend Sayers is liable under Franks for stating that Vodicka

represented Aubrey in Tobolowsky’s defamation lawsuit. Doc. 178, Pls.’ Resp., 16–17; see supra

Section III.A.5. Again, Aubrey and Vodicka explain that “Sayers blindly copypasted the statement

from Ermatinger’s affidavit,” but they fail to point to any evidence that Sayers did so with deliberate

falsity or reckless disregard for the truth. Doc. 178, Pls.’ Resp., 16. Thus, their Franks claim against

Sayers based upon this statement fails.

        4.        The “whereabouts” omission

        Aubrey and Vodicka’s next Franks claim against Sayers is premised upon his implication that

they were hiding from the public to conceal their burn injuries despite being “completely aware that

Aubrey and [Vodicka] were not hiding from public view and that [they] did not have burns on their

bodies.” Doc. 178, Pls.’ Resp., 20; see supra Section III.A.3.

        To support their claim that Sayers possessed this knowledge, Aubrey and Vodicka explain

that Aubrey visited a dermatologist on the day of Tobolowsky’s murder and that Aubrey and

Vodicka repeatedly asked Ermatinger to look into this alibi. Id.; see Doc. 179, Pls.’ App., 53–57.

Additionally, Aubrey and Vodicka extensively describe the state of Aubrey’s unburned arms

following the fire. Doc. 178, Pls.’ Resp., 20–21.

        But Aubrey and Vodicka miss the point—to withstand summary judgment, they must present

evidence relevant to Sayers’s state of mind, and they have not done so. See Mason, 106 F. App’x at

207 (citation omitted). Vodicka states in his declaration that he asked Ermatinger about following

                                                 -22-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 23 of 41 PageID 4487



up on the dermatologist’s appointment when Ermatinger and Sayers entered his home. Doc. 179,

Pls.’ App., 125. But even assuming this evidence suggests Sayers’s knowledge of Aubrey and

Vodicka’s lack of burns—a generous assumption—this exchange occurred on October 20, 2016, four

days after Sayers applied for his warrants. See Doc. 169-1, Defs.’ App., 52. Accordingly, Aubrey and

Vodicka’s Franks claim pertaining to Sayers’s “whereabouts” omission fails.

       5.      The “truck stop” statement

       Lastly, Aubrey and Vodicka claim Sayers is liable for his use of Ermatinger’s statement that

Aubrey’s credit card was used at a truck stop in Belton, Texas. Doc. 178, Pls.’ Resp., 42; see supra

Section III.A.4. In support of this claim, Aubrey and Vodicka rely upon the same evidence they

relied upon to demonstrate Ermatinger’s Franks violation for making this statement. Compare Doc.

164, Pls.’ Mot., 20, with Doc. 178, Pls.’ Resp., 42–43. Just as this evidence does not create a genuine

fact issue as to Ermatinger’s state of mind, see supra Section III.A.4, it does not create a fact issue

with respect to Sayers’s state of mind—indeed, Aubrey and Vodicka do not even mention Sayers in

their allegations. See Doc. 178, Pls.’ Resp., 42–43. Thus, their Franks claim premised upon Sayers’s

reference to the credit-card usage fails.

       Overall, Aubrey and Vodicka do not create a genuine issue of material fact as to whether

Sayers included any false information or omitted material information in his affidavits with deliberate

falsity or reckless disregard. Accordingly, the Court GRANTS summary judgment in favor of Sayers

on Aubrey and Vodicka’s Franks claims.




                                                 -23-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 24 of 41 PageID 4488



C.      Vodicka’s § 1983 Claim Premised on a Lack of Probable Cause Fails Because Vodicka Failed to
        Provide Notice of the Claim.

        In Aubrey and Vodicka’s response, Vodicka asserts a claim against Ermatinger and Sayers

based on Malley v. Briggs, 475 U.S. 335 (1986). See Doc. 178, Pls.’ Resp., 26–27. Malley recognizes

that an officer is not entitled to qualified immunity where he submits an affidavit for a warrant when

“it is obvious that no reasonably competent officer would have concluded that a warrant should issue

under the circumstances.” Blake, 921 F.3d at 220 (citation and quotation marks omitted). In contrast

with Franks, which recognizes a Fourth Amendment violation for “the presentment of false

evidence,” Malley targets “the obvious failure of accurately presented evidence to support the

probable cause required for the issuance of a warrant.” Id. (citation omitted).

        But Vodicka did not raise this claim in the operative complaint. See generally Doc. 121, Third

Am. Compl. Rather, Aubrey and Vodicka’s claims pertaining to the search-warrant affidavits are

premised upon Franks liability. Compare id. ¶ 390 (89) (alleging that the City of Dallas is liable under

Malley for its arrest of Aubrey for prostitution), with id. ¶¶ 333–45 (74–77) (alleging that Ermatinger

and Sayers are liable under Franks for falsifying affidavits).

        Consequently, Vodicka’s claim under Malley fails, and the Court GRANTS summary

judgment in favor of Ermatinger and Sayers on the claim. See Cutrera v. Bd. of Superiors of La. State

Univ., 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised in the complaint but, rather,

is raised only in response to a motion for summary judgment is not properly before the court.”

(citation omitted)).




                                                  -24-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                     Page 25 of 41 PageID 4489



D.      Likewise, the § 1983 Claim Based on Sayers’s Use of “Stale” Information Fails for Lack of Notice.

        Aubrey and Vodicka bring an additional new claim in their response—a § 1983 claim against

Sayers based on his use of “stale” information in his October 5, 2016, search-warrant affidavit. Doc.

178, Pls.’ Resp., 24–26. Again, however, Aubrey and Vodicka did not allege this claim in their

complaint. Indeed, their factual allegations pertaining to the October 5, 2016, affidavit state that the

facts in this affidavit “were neither truthful nor verified”—not that the facts were stale. See Doc. 121,

Third Am. Compl., ¶ 156 (36). Because Aubrey and Vodicka did not provide notice of this claim

in their complaint, the Court GRANTS summary judgment on the claim in favor of Sayers. See

Cutrera, 429 F.3d at 113.

E.      A Genuine Issue of Material Fact Exists as to Whether Ermatinger’s Warrantless Entry Violated
        Clearly Established Law.

        Vodicka asserts that Ermatinger is liable under § 1983 for violating Vodicka’s Fourth

Amendment rights by entering Aubrey and Vodicka’s home without a warrant. Doc. 164, Pls.’ Mot.,

39; Doc. 178, Pls.’ Resp., 34. “Although a warrantless search of a home is presumptively

unreasonable, ‘the warrant requirement is subject to certain exceptions.’” Carroll v. Ellington, 800

F.3d 154, 169 (5th Cir. 2015) (quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006)). Here,

Ermatinger and Sayers concede that they lacked a warrant to enter Aubrey and Vodicka’s residence,

but they contend that their entry fell within two exceptions to the Fourth Amendment’s warrant

requirement—community caretaking and emergency aid. Doc. 168, Defs.’ Mot., 11–12, 20. The

Court analyzes Ermatinger’s warrantless entry under each exception below. Thereafter, the Court

examines whether Ermatinger violated clearly established law.




                                                  -25-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 26 of 41 PageID 4490



        1.      Community-caretaking exception

        Ermatinger’s entry does not fall within the community-caretaking exception. To support his

contention that this exception applies, Ermatinger explains that one purpose of his entry was “to

inform Vodicka that Aubrey, Vodicka’s likely sole caretaker, had been arrested on a charge unrelated

to the Tobolowsky murder, and to make sure that Vodicka did not need immediate medical care or

assistance . . . .” Id. at 21 (citing Doc. 169-1, Defs.’ App., 70–71). Ermatinger states in his declaration

that during the investigation, Ermatinger and Sayers had learned that Vodicka “suffered from AIDS”

and took “several powerful medications to control the disease,” which “often rendered [him]

disoriented, physically weak, and extremely fatigued.” Doc. 169-1, Defs.’ App., 70. Further, he claims

they knew that “Aubrey’s arrest meant that Vodicka would have no caregiver for an indefinite period

of time” and that “Vodicka may need to make other health-related arrangements.” Id. at 70–71.

        Ermatinger states they had also learned that “Vodicka had suffered a psychotic episode with

paranoia and suicidal ideation; was committed “for inpatient psychiatric treatment”; was “diagnosed

with severe bipolar disorder with psychotic features”; and “had made prior suicide attempts[.]” Id.

at 70. Finally, Ermatinger claims that he and Sayers knew that Vodicka’s conditions “were

exacerbated by psychosocial stressors” and thought that the news of Aubrey’s arrest might cause

stress that would “trigger another episode of psychosis or suicide attempt.” Id.

        The Supreme Court announced the community-caretaking doctrine in Cady v. Dombrowski,

413 U.S. 433 (1973). In Cady, the Court held that the officers’ warrantless search of a vehicle was

reasonable under the Fourth Amendment where they were engaged in “community[-]caretaking

functions, totally divorced from the detection, investigation, or acquisition of evidence relating to

the violation of a criminal statute.” Id. at 441. “Since Cady, some circuits have expanded this

                                                   -26-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 27 of 41 PageID 4491



‘community[-]caretaking’ exception to searches of residences as well as automobiles, while others

have explicitly declined to do so.” Ramirez v. Fonseca, 331 F. Supp. 3d 667, 678 (W.D. Tex. 2018)

(citations omitted).

       The Fifth Circuit has not directly addressed the applicability of the community-caretaking

exception to searches of homes. Indeed, “it has consistently acknowledged the constitutional

distinction between searches of automobiles and residences.” Id. at 678–79 (citations omitted).

Nevertheless, the Fifth Circuit’s reasoning in United States v. York, 895 F.2d 1026 (5th Cir. 1990),

sheds some light on the application of the community-caretaking exception to the entry of homes.

       In York, the defendant’s houseguests called the police to the defendant’s residence after he

“had come home drunk” and threatened them. Id. at 1027. Upon request by the guests, the arriving

officers escorted the guests into the residence so that they could safely retrieve their belongings and

leave. Id. at 1027–28. The Fifth Circuit held that this entry was not a search under the Fourth

Amendment, because the officers’ entry was “reasonably foreseeable” in light of the third parties’

status as occupants of the residence and the defendant’s “threatening actions . . . .” Id. at 1029. The

officers were performing “community[-]caretaking functions,” and this “reasonable police action did

not violate any privacy interest” given the defendant’s invitation to the third parties and his

belligerent threats. Id. at 1030 (citing Cady, 413 U.S. at 441).

       This reasoning in York suggests that the community-caretaking exception, as applied in the

the Fifth Circuit, does not justify Ermatinger’s warrantless entry—even if the Court credits

Ermatinger’s declaration. Unlike the defendant in York, Vodicka did not take any action that would

reduce his expectation of privacy in his home. Put differently, he did not take any action that would

make Ermatinger’s entry “reasonably foreseeable,” see id. at 1029—he was “apparently asleep or

                                                 -27-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 28 of 41 PageID 4492



otherwise unconscious” when Ermatinger and Sayers found him. Doc. 169-1, Defs.’ App., 71. Under

these circumstances, Ermatinger’s entry was nothing like that of the officers in York.

       Further, regardless of whether the community-caretaking exception extends to home entries,

the Supreme Court intends the exception to apply to tasks “totally divorced from the detection,

investigation, or acquisition of evidence . . . .” Cady, 413 U.S. at 441. Here, Ermatinger’s

investigative notes state that “Detectives Ermatinger and Sayers went to Vodicka’s residence to

interview him regarding the Tobowlowsky case.” Doc. 179, Pls.’ App., 22.

       Accordingly, based on the guidance provided by the Supreme Court and the Fifth Circuit,

the community-caretaking exception does not apply to Ermatinger’s warrantless entry.

       2.      Emergency-aid exception

       Nor does the emergency-aid exception justify Ermatinger’s entry. To support his argument

that the emergency-aid exception applies, Ermatinger relies upon the same evidence that he suggests

gives rise to the application of the community-caretaking exception: he was informing Vodicka that

Aubrey, his “likely sole caretaker,” was arrested; he knew of Vodicka’s previous diagnoses, psychiatric

hospital commitment, and suicide attempts; and he feared that news of the arrest would lead to

“another episode of psychosis or suicide attempt.” Doc. 168, Defs.’ Mot., 21 (citing Doc. 169-1,

Defs.’ App., 70–71).

       Officers may enter a home without a warrant “where exigent circumstances,” such as “the

need to assist persons who are seriously injured or threatened with such injury,” justify the entry.

United States v. Toussaint, 838 F.3d 503, 507 (quoting Brigham City, 547 U.S. at 403). This

justification is known as “the emergency[-]aid exception to the warrant requirement.” Id. (quotation

marks omitted). The emergency-aid exception “does not depend on the officers’ subjective

                                                 -28-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                        Page 29 of 41 PageID 4493



intent”—rather, “[i]t requires only an objectively reasonable basis for believing that a person within

the house is in need of immediate aid[.]” Michigan v. Fisher, 558 U.S. 45, 47 (2009) (alterations

incorporated) (citations and quotation marks omitted).10

        “Officers do not need ironclad proof of a likely serious, life-threatening injury to invoke the

emergency[-]aid exception.” Fisher, 558 U.S. at 49 (quotation marks omitted). Nevertheless, courts

must “ensure that, at the time the officer[s] acted, there was reliable information of an urgent,

ongoing emergency.” Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1132 (5th Cir. 2014) (citation and

quotation marks omitted). Indeed, the Fifth Circuit has “declined to apply the emergency[-]aid

exception absent strong evidence of an emergency at the scene or an imminent need for medical

attention.” Linicomn v. Hill, 902 F.3d 529, 536 (5th Cir. 2018).

        But the existence of an emergency does not end the inquiry. See Toussaint, 838 F.3d at 509.

“In addition to determining whether there was an objectively reasonable basis for identifying an

emergency, courts must decide whether the officer who engaged in conduct without a warrant acted

reasonably.” Toussaint, 838 F.3d at 509 (citing, inter alia, Rice, 770 F.3d at 1132).

        Here, even if the Court were to credit Ermatinger’s declaration as wholly true, the

emergency-aid exception does not apply because there is no evidence that Ermatinger was

confronting an emergency or urgent need. Though Ermatinger states that he knew that Vodicka

could become psychotic or suicidal upon discovering Aubrey’s arrest, the totality of this information

suggests a speculative risk for self-harm—not an “urgent, ongoing emergency.” Cf. Rice, 770 F.3d at


        10
           The Fifth Circuit has noted that “the police serve a community[-]caretaking function” by entering
an area to render emergency aid. Toussaint, 838 F.3d at 507 (alteration incorporated) (citation and quotation
marks omitted). This statement suggests potential overlap between the emergency-aid exception and the
community-caretaking exception. The Court nonetheless addresses each exception separately.

                                                    -29-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 30 of 41 PageID 4494



1132 (holding that the emergency-aid exception applied where the officer entered the plaintiff’s

home after receiving information that the plaintiff was suicidal, had a gun to his head, and had been

drinking (citation omitted)). Nor does Vodicka’s failure to answer the door trigger the emergency-aid

exception. See Doc. 169-1, Defs.’ App., 71 (explaining that Ermatinger’s “concern for Vodicka’s

health and welfare increased” after Vodicka failed to answer his door); Linicomn, 902 F.3d at 537

(“Although [the plaintiff] did not answer his cell phone and did not initially respond to the repeated

knocks at his front door, his failure to respond did not constitute exigency.” (citation omitted)).

       Consequently, the Court sees no basis in binding precedent for applying the emergency-aid

exception to Ermatinger’s entry and concludes that he violated the Fourth Amendment.

       3.      Clearly established law

       Moreover, there is a genuine issue of material fact as to whether Ermatinger’s entry violated

clearly established law. “A clearly established right is one that is sufficiently clear that every

reasonable official would have understood that what he is doing violates that right.” Mullenix v. Luna,

577 U.S. 7, 11 (2015) (citation and quotation marks omitted). While a case need not be “directly

on point, . . . existing precedent must “place[] the . . . constitutional question beyond debate.”

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (citations omitted). The Supreme Court has

“repeatedly” admonished courts “not to define clearly established law at a high level of generality.”

Id. at 742 (citations omitted). Courts must determine, “in light of the specific context of the case,”

“whether the violative nature of particular conduct is clearly established.” Mullenix, 577 U.S. at 12

(emphasis in original) (citations and quotation marks omitted).

       Nonetheless, “officials can still be on notice that their conduct violates established law even

in novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741 (2002). The ultimate inquiry is

                                                 -30-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 31 of 41 PageID 4495



whether the officers have “fair warning”—the Court must decide whether “prior decisions gave

reasonable warning that the conduct . . . at issue violated constitutional rights.” Trent I, 776 F.3d at

383 (citations and quotation marks omitted). In the context of a Fourth Amendment violation, if

“there is a legitimate question whether an exception to the warrant requirement exists, it cannot be

said that a warrantless search violates clearly established law.” Mitchell v. Forsyth, 472 U.S. 511, 535

n.12 (1985).

        Here, there are genuine issues of material fact bearing on whether there is a “legitimate

question” that an exception to the warrant requirement applies. See id. As noted above, Ermatinger,

in his declaration, claims that he and Sayers knew that Vodicka had psychotic and suicidal episodes

that could be “exacerbated by psychosocial stressors,” and that “news of Aubrey’s arrest would be

distressing to Vodicka . . . .” Doc. 169-1, Defs.’ App., 70. But Sayers, in his declaration, relays his and

Ermatinger’s knowledge, and he makes no mention of Vodicka’s past suicide attempts, “psychotic

episode with paranoia and suicidal ideation,” or that Vodicka’s physicians had found that

psychosocial stressors exacerbated his mental health conditions. Compare Doc. 169-1, Defs.’ App.,

70, with id. at 63. Given this discrepancy between the declarations, there is a genuine dispute as to

whether Ermatinger knew of the suicide attempts, psychotic episode, or the physicians’ findings. If

he did not, there is certainly not a “legitimate question” as to whether Ermatinger’s entry is protected

by an exception. See supra Section III.E.1–2 (concluding that even if Ermatinger knew these facts,

neither of his asserted exceptions applies). Accordingly, this is a material factual dispute precluding

Ermatinger’s entitlement to qualified immunity.

        Additionally, there is a genuine issue of fact regarding whether Ermatinger entered the

apartment before Aubrey’s arrest. Vodicka points out time discrepancies between Ermatinger’s

                                                   -31-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                        Page 32 of 41 PageID 4496



investigative notes and text messages sent by Aubrey. See Doc. 178, Pls.’ Resp., 31; Doc. 181, Pls.’

Reply, 16. Specifically, Ermatinger’s notes indicate that Aubrey was arrested at 2:10 p.m., while

Vodicka points out that Aubrey sent a text message to the undercover officer at 2:15 p.m stating

Aubrey had “[j]ust parked.” Compare Doc. 179, Pls.’ App., 22, with id. at 88. Thus, there is a fact

issue as to whether Ermatinger preemptively sought entry into the apartment before Aubrey’s arrest

occurred. And this issue is material to Vodicka’s claim against Ermatinger. If Ermatinger lacked

knowledge of the arrest, there would be no “legitimate question” as to whether an exception to the

warrant requirement applied, Mitchell, 472 U.S. at 535 n.12, and Ermatinger would have violated

the presumption that “warrantless entries into a person’s home are per se unreasonable[.]” See United

States v. Kelly, 683 F.2d 871, 876 (5th Cir. 1982) (citations omitted).

        Finally, Ermatinger cannot rely upon the unsettled boundaries of the community-caretaking

exception to obtain qualified immunity. Ermatinger points out that there is limited binding precedent

addressing the exception’s application to home entries—the Supreme Court has never addressed the

issue, and the Fifth Circuit only touched upon the issue in York. See Doc. 168, Defs.’ Mot., 22–23;

see also supra Section III.E.1 (discussing York). Further, there is “disagreement among other circuits

as to whether the community[-]caretaking exception extends to warrantless searches of residences.”

Doc. 168, Defs.’ Mot., 23 (citations omitted). Due to this lack of clarity, Ermatinger asserts that he

has not violated clearly established law. See id. 23–24.

        The Court disagrees. First, the Fifth Circuit has rejected the argument that “if a prior case

has not explicitly rejected an officer’s proposed justification for his actions, the officer, by default, [is]

entitled to qualified immunity” for a Fourth Amendment violation. See Trent I, 776 F.3d at 383 n.12;

see also Trent v. Wade (Trent II), 801 F.3d 494, 496 (5th Cir. 2015) (mem. op.) (Elrod, J., concurring)

                                                    -32-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                        Page 33 of 41 PageID 4497



(“When a party proposes a new exception to a constitutional rule, we do not ask whether the

non-existence of that exception has been clearly established.”). Instead, courts “ask whether the

constitutional rule itself is clearly established.” Trent II, 801 F.3d at 496. Put differently, courts must

“view the [rule] as the rule and the justifications as the justifications.” See Trent I, 776 F.3d at 383 n.12

(emphasis in original). “An officer does not act reasonably when he blatantly disregards the rule

without an accepted justification.” Id. (citation omitted). Ermatinger was subject to the rule “that

warrantless entries into a person’s home are per se unreasonable,” Kelly, 683 F.2d at 876, and

resolving factual disputes in favor of Vodicka, the Court concludes Ermatinger has not offered an

accepted justification.

        Second, while the law is not “clearly established” when “circuit courts are split on [an] issue,”

Morgan v. Swanson, 659 F.3d 359, 372 (5th Cir. 2011) (citation omitted), there is no circuit split

regarding the constitutionality of Ermatinger’s entry when the Court views the facts in the light most

favorable to Vodicka.

        As explained above, the holding in York—the Fifth Circuit’s only case addressing community

caretaking in the context of a home entry—does not suggest that Ermatinger’s entry could be

constitutional. To reach its holding that no Fourth Amendment search occurred, the York court

relied upon the reasonable foreseeability of the officers’ entry in light of the defendant’s actions. See

895 F.2d at 1029. Thus, in York, the Fifth Circuit did not squarely address whether the

community-caretaking exception applied to warrantless home entries; rather, it held only that under

the facts, a search did not occur. See id. at 1030. Consequently, the Fifth Circuit has not suggested

Ermatinger’s entry is constitutional.



                                                    -33-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 34 of 41 PageID 4498



       Likewise, the Second, Fourth, Eleventh, and District of Columbia Circuits have not explicitly

decided whether a warrantless home entry can be justified under the community-caretaking

exception. See Harris v. O’Hare, 770 F.3d 224, 239 n.10 (2d Cir. 2014); Hunsberger v. Wood, 570

F.3d 546, 554 (4th Cir. 2009); United States v. McGough, 412 F.3d 1232, 1238 (11th Cir. 2005);

Corrigan v. District of Columbia, 841 F.3d 1022, 1034 (D.C. Cir. 2016).

       In contrast, the Third, Seventh, and Tenth Circuits have held that the

community-caretaking exception does not justify a warrantless entry into a home. See Ray v. Twp.

of Warren, 626 F.3d 170, 177 (3d Cir. 2010); Sutterfield v. City of Milwaukee, 751 F.3d 542, 557 (7th

Cir. 2014); United States v. Bute, 43 F.3d 531, 535 (10th Cir. 1994).

       Next, although the Sixth, Eighth, and Ninth Circuits have held that the

community-caretaking exception may justify a warrantless home entry, Ermatinger’s entry does not

fall within the boundaries established by these courts. Namely, the Eighth and Ninth Circuits have

limited the exception’s applicability to situations where an officer confronts an emergency. See United

States v. Smith, 820 F.3d 356, 360 (8th Cir. 2016) (“A police officer may enter a residence without

a warrant as a community caretaker where the officer has a reasonable belief that an emergency

exists requiring his or her attention.” (citation omitted)); United States v. Stafford, 416 F.3d 1068,

1073 (9th Cir. 2005) (explaining how police, when acting as “community caretakers,” may be

justified in conducting a warrantless search if they have “reasonable grounds to believe there is an

emergency at hand” (citation omitted)).

       As the Court already explained, Ermatinger was not confronting an urgent need. At best,

there is a genuine dispute of material fact as to whether he entered based on the speculative threat

Vodicka posed to himself. With factual disputes resolved in favor of Vodicka, just as there is no

                                                 -34-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                       Page 35 of 41 PageID 4499



“legitimate question” that the emergency-aid exception would apply to Ermatinger’s entry, there is

no “legitimate question” that the Eighth and Ninth Circuit’s community-caretaking precedent would

justify the entry. See Mitchell, 472 U.S. at 535 n.12. It would not.

        Nor would Ermatinger’s entry be justified under the Sixth Circuit’s community-caretaking

precedent if the Court resolves factual disputes in Vodicka’s favor. While the Sixth Circuit has

recognized the exception can apply to warrantless home entries, it has clarified that “[t]he

community[-]caretaking function of the police cannot apply where . . . there is significant suspicion

of criminal activity.” United States v. Williams, 354 F.3d 497, 508 (6th Cir. 2003). Echoing the

Supreme Court, the Sixth Circuit emphasized that “the community[-]caretaking function of the

police applies only to actions that are ‘totally divorced from the detection, investigation, or

acquisition of evidence . . . .’” Id. (quoting Cady, 413 U.S. at 441). Given that the evidence in the

record suggests that Ermatinger’s entry was not divorced from the murder investigation, see Doc. 179,

Pls.’ App., 22, it would likely be unlawful under Sixth Circuit precedent as well.

        Accordingly, Ermatinger’s entry is not at all analogous to the entries that the Sixth, Eighth,

and Ninth Circuits have justified under the community-caretaking exception. Cf. Castagna v. Jean,

955 F.3d 211, 224 (1st Cir. 2020) (“The officers . . . could have looked to other circuits that had . . .

applied the community[-]caretaking exception to warrantless entries into homes in circumstances

analogous to this case.”), petition for cert. filed, No. 20-253 (U.S. Aug. 28, 2020).

        Only the First Circuit remains. The First Circuit has recently extended the

community-caretaking exception to warrantless home entries even where the officers have “mixed

motives” for their entry. See id. at 222 (citations and quotation marks omitted). Specifically, the First

Circuit applied the exception to a case in which officers removed firearms from the home of a suicidal

                                                  -35-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                         Page 36 of 41 PageID 4500



man whose wife had called the officers for assistance, Caniglia v. Strom, 953 F.3d 112, 119–20 (1st

Cir. 2020), petition for cert. filed, No. 20-157 (U.S. Aug. 10, 2020), as well as to a case in which

officers, responding to a 911 call, entered the open, front door of a home where a loud party was

underway. Castagna, 955 F.3d at 214, 220.11

        While the First Circuit’s jurisprudence does not explicitly foreclose the application of the

community-caretaking exception to Ermatinger’s entry, neither of these cases bears any similarity to

Ermatinger’s entry—especially if he lacked knowledge of Vodicka’s previous suicide attempts.

        Consequently, Ermatinger has not highlighted any disagreement among circuit courts

regarding the constitutionality of his conduct. Cf. Wilson v. Layne, 526 U.S. 603, 618 (1999) (“If

judges thus disagree on a constitutional question, it is unfair to subject police to money damages for

picking the losing side of the controversy.”).

        Overall, Ermatinger’s argument that the law was not clearly established fails when the Court

resolves factual disputes in favor of Vodicka. There is a genuine dispute regarding Ermatinger’s

knowledge, and this dispute is material: if resolved in favor of Vodicka, there is no legitimate basis

for applying an exception to the warrant requirement. This remains true despite the unsettled

community-caretaking exception, because viewing the facts in the light most favorable to Vodicka,

there is no circuit split regarding the constitutionality of Ermatinger’s conduct. Accordingly, the

Court holds that there are genuine disputes of material fact regarding whether Ermatinger violated




        11
           The First Circuit did not extend the exception to warrantless home entries until years after
Ermatinger’s entry. See Caniglia, 953 F.3d at 124. Nevertheless, the Court acknowledges the First Circuit’s
holding, because a circuit split is relevant even if it arises “after the events in question.” Morgan, 659 F.3d
at 372 (emphasis and citation omitted).

                                                     -36-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                      Page 37 of 41 PageID 4501



clearly established law. As a result, the Court DENIES Ermatinger’s and Vodicka’s motions for

summary judgment on Vodicka’s Fourth Amendment warrantless search claim.

F.      There Is a Genuine Issue of Material Fact as to Whether Sayers’s Warrantless Entry Violated
        Clearly Established Law.

        Vodicka contends that Sayers, like Ermatinger, is liable under § 1983 for violating Vodicka’s

Fourth Amendment rights by entering his home without a warrant. Doc. 178, Pls.’ Resp., 34.

        As noted above, Sayers asserts that his entry into Vodicka’s home was authorized under the

community-caretaking exception and emergency-aid exception. Doc. 168, Defs.’ Mot., 11–12, 20.

The Court addresses each exception below and then turns to whether Sayers violated clearly

established law.

        1.      Community-caretaking exception

        The community-caretaking exception does not apply to Sayers’s entry. In urging the Court

to apply the exception here, Sayers relies upon all of the same circumstances as Ermatinger—indeed,

Sayers cites Ermatinger’s declaration to support his arguments. See id. at 21.

        However, as explained above, even if the Court were to credit all of the information set forth

in Ermatinger’s declaration as true, there is no basis for applying the community-caretaking exception

to Sayers’s entry. See supra Section III.E.1. The Fifth Circuit has not expressly ruled that this

exception applies to searches of residences. Further, Sayers has not provided any facts suggesting that

Vodicka had a reduced expectation of privacy in his home when Sayers entered. Cf. York, 895 F.2d

at 1030. In addition, evidence in the record suggests that Sayers’s entry was not “totally divorced

from the detection, investigation, or acquisition of evidence . . . .” Cady, 413 U.S. at 441. As a result,

the community-caretaking exception does not justify Sayers’s entry.


                                                  -37-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 38 of 41 PageID 4502



       2.      Emergency-aid exception

       Nor does the emergency-aid exception apply to Sayers’s conduct. In Sayers’s brief, he relies

upon the same evidence that he suggests gives rise to the application of the community-caretaking

exception: he was informing Vodicka that Aubrey, Vodicka’s “likely sole caretaker” was arrested; he

knew of Vodicka’s previous diagnoses, psychiatric hospital commitment, and suicide attempts; and

he feared that the news of the arrest would lead to “another episode of psychosis or suicide attempt.”

Doc. 168, Defs.’ Mot., 21 (citing Doc. 169-1, Defs.’ App., 70–71).

       But as the Court explained in its analysis of Ermatinger’s conduct, see supra Section III.E.2,

this knowledge is insufficient to trigger the emergency-aid exception. Thus, even if the Court

assumes Sayers knew all of this information, he still lacked any “reliable information of an urgent,

ongoing emergency.” Rice, 770 F.3d at 1132 (citation and quotation marks omitted). And as already

noted, Vodicka’s failure to answer the door is insufficient to trigger the emergency-aid exception. See

supra Section III.E.2. Accordingly, the emergency-aid exception does not justify Sayers’s entry.

       3.      Clearly established law

       As discussed above with respect to Ermatinger, there are two genuine disputes of fact that

are material to whether Sayers violated clearly established law. First, the discrepancy between

Ermatinger’s and Sayers’s declarations suggests that Sayers might not have known of Vodicka’s

previous suicide attempts, his “psychotic episode with paranoia and suicidal ideation,” or that

Vodicka’s physicians had found that psychosocial stressors exacerbated his mental health conditions.

Compare Doc. 169-1, Defs.’ App., 70, with id. at 63. This dispute is material, because it bears on

whether Sayers possessed any knowledge suggesting Vodicka posed a threat to himself. If Sayers



                                                 -38-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                    Page 39 of 41 PageID 4503



lacked such knowledge, the Court sees no “legitimate question” as to whether the emergency-aid or

community-caretaking exception could apply to his entry. See Mitchell, 472 U.S. at 535 n.12.

       Second, there is a genuine dispute regarding whether Aubrey had been arrested—and

therefore whether Sayers even knew of Aubrey’s arrest—before Sayers sought to enter the apartment.

See supra Section III.E.3. Knowledge of the arrest forms the factual basis for Sayers’s argument that

the emergency-aid and community-caretaking exceptions apply to his entry. See Doc. 168, Defs.’

Mot., 22 (asserting that the officers entered “for the purpose of informing Vodicka that Aubrey had

been arrested”). If Aubrey’s arrest had not occurred, there is no “legitimate question” regarding

whether either exception applies, and Sayers violated the clearly established rule “that warrantless

entries into a person’s home are per se unreasonable,” Kelly, 683 F.2d at 876.

       Moreover, as the Court has already explained with respect to Ermatinger, the variance among

federal circuit courts regarding the community-caretaking exception does not entitle Sayers to

qualified immunity. See Doc. 168, Defs.’ Mot., 22–23; see supra Section III.E.3. The only circuit that

has even suggested Sayers’s entry could fall within the community-caretaking exception is the First

Circuit, and if the Court resolves all factual disputes in favor of Vodicka, Sayers’s entry bears no

similarity to those examined by the First Circuit. See supra Section III.E.3.

       In sum, viewing the facts in the light most favorable to Vodicka, Sayers may have violated

clearly established law. Put differently, if factual disputes regarding Sayers’s knowledge at the time

of entry are resolved in favor of Vodicka, there is no “legitimate question” as to whether an exception

to the warrant requirement saves Sayers’s entry. See Mitchell, 472 U.S. at 535 n.12. As a result, the

Court DENIES Sayers’s motion for summary judgment on Vodicka’s claim.



                                                 -39-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                   Page 40 of 41 PageID 4504



G.      The Court Overrules All Evidentiary Objections as Moot.

        Ermatinger and Sayers raise two evidentiary objections in their briefing. See Doc. 180, Defs.’

Reply, 6–7. First, they move to strike all statements in Aubrey and Vodicka’s response brief (Doc.

178) and motion brief (Doc. 164) that lack citation to an appendix. Doc. 180, Defs.’ Reply, 6; Doc.

176, Def.’s Resp., 8. Because the Court has not credited any of Aubrey and Vodicka’s

unsubstantiated allegations in reaching its decision, the Court OVERRULES this objection as moot.

        Second, Ermatinger and Sayers move to strike assertions in Aubrey’s and Vodicka’s

declarations that are not based upon personal knowledge. Doc. 180, Defs.’ Reply, 6–7; Doc. 176,

Def.’s Resp., 8–9. Because the Court has not relied upon any information from these declarations of

which Aubrey or Vodicka lacked personal knowledge, the Court OVERRULES this objection as

moot.

        Similarly, Aubrey and Vodicka “move to strike all statements in Ermatinger’s Response that

are uncited and/or unsupported by competent summary judgment evidence . . . .” Doc. 181, Pls.’

Reply, 8. In reaching its decision, the Court did not rely upon any unsubstantiated assertions from

Ermatinger’s brief; rather, the Court cited to the competent summary-judgment evidence.

Consequently, the Court OVERRULES Aubrey and Vodicka’s objection as moot.

                                                 IV.

                                          CONCLUSION

        In sum, the Court DENIES Aubrey and Vodicka’s motion for partial summary judgment

(Doc. 163), and it GRANTS IN PART and DENIES IN PART Ermatinger and Sayers’s motion

for summary judgment (Doc. 167).



                                                -40-
Case 3:19-cv-00056-B Document 186 Filed 12/07/20                   Page 41 of 41 PageID 4505



       Specifically, the Court grants summary judgment in favor of Ermatinger and Sayers on the

§ 1983 claims premised on Franks violations, a lack of probable cause, and the use of stale

information. But with respect to Vodicka’s § 1983 claim based on Ermatinger and Sayers’s

warrantless entry, the Court concludes that Ermatinger and Sayers violated the Fourth Amendment

through their entry. Further, there are genuine disputes of material fact bearing on whether the entry

violated clearly established law. As a result, the Court denies summary judgment on Vodicka’s

§ 1983, warrantless-entry claim. Finally, the Court OVERRULES all evidentiary objections raised

by the parties as moot.




       SO ORDERED.

       SIGNED: December 7, 2020.

                                                       _______________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                -41-
